—Determination of respondent Police Commissioner dated June 24, 1999, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Eileen Bransten, J.]), entered on or about February 29? 2000), dismissed, without costs.
*82The penalty of dismissal, based upon, among other things, petitioner’s operating an unregistered, uninspected and uninsured car with a suspended driver’s license, and stealing registration and inspection stickers from vouchered and abandoned cars to replace his own expired stickers, does not shock our sense of fairness (cf., Matter of Alfieri v Murphy, 38 NY2d 976). Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Andrias, JJ.